357 S.W.3d 610 (2012)
STATE of Missouri, Respondent,
v.
Eugene THOMAS, Appellant.
No. ED 95836.
Missouri Court of Appeals, Eastern District, Division Four.
January 31, 2012.
Edward S. Thompson, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. MacKelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before PATRICIA L. COHEN, P.J., ROY L. RICHTER, J., and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Eugene Thomas (Defendant) appeals from a judgment entered in the Circuit Court of the City of St. Louis following his conviction for attempted statutory sodomy and sexual misconduct involving a child. Defendant contends that the trial court erred by: (1) giving a jury instruction that did not ensure that the members of the jury unanimously convicted Defendant for the same act; (2) permitting the victim and victim's mother to testify regarding Defendant's prior bad acts; and (3) overruling Defendant's Batson challenge.
We have reviewed the briefs of the parties and the record on appeal and find the motion court did not abuse its discretion. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).